Title: To John Adams from Timothy Pickering, 4 June 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State June 4. 1799.

I have had the honor to receive your letter of the 28th ult. and in consequence of your intimation that a successor to Mr. Daniel Hawley might properly be sought for, I inclose the testimonies of many respectable merchants of Philadelphia and New-York, & from Brigr. General Hughes of the latter city, recommending Mr. John Morton of New-York  to be the Consul of the United States in some port in the West Indies. He is the brother of Colo. Morton of New-York, and appears to be so well known & highly respected, as to be a suitable candidate for the Consulate or Agency of the UStates at the Havana.
Since I last wrote you on this subject I have received another letter from Mr. John Ferrers, agent for the Underwriters at New-York, inclosing a copy of a letter from Geo. C. Morton from the Havana dated the 6th ulto. confirming my suggestion, that Andrade’s letter inclosed in my former was fabricated to answer special purposes.
I beg leave to submit these papers to your consideration; / and remain very respectfully / sir your most obt. servt.

Timothy Pickering